Exhibit NEWS RELEASE OLYMPUS: ZEDEX MINERALS LIMITED CEASES TRADING ON ASX Toronto, January 12, 2010 – Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus") Mr. David Seton, Chairman, and Chief Executive Officer of Olympus, is pleased to report that as a consequence of its amalgamation with Olympus Pacific Minerals Inc. approved overwhelmingly by shareholdersof ZedexMinerals Limited ("Zedex")on 17 December 2009, Zedex will cease to trade on the Australian Stock Exchange (“ASX”). The recorddate for issue and transfer of the Olympus shares in consideration forthe cancellation ofthe Zedex sharesheld by Zedex shareholdersunder the terms of the Amalgamation Proposal will be19 January 2010.Itis anticipated that,within three days of the record date,Olympus will issue shares and dispatch viaComputershare holding statements to theZedexshareholders (with respect to the Chess Depositary Interests ("CDIs") over Olympus shares to be held by such shareholders. Each CDI will be with respect to one Olympus share). It isanticipated thatOlympus will list on the ASX within five daysafter the holdingstatements are distributed toZedexshareholders.This will depend on Olympus meeting all the conditions for listing and pre-quotation disclosure requirements setby the ASX by this time,Olympus is in the process of attending to these requirements. The expected listing date forOlympus on the ASX remains as estimated in the Amalgamation Proposal at January29th 2010. Olympus' ASX code will be OYM. Olympus is now positioned to expand gold production in Southeast Asia from its core properties and has established a production time line that increases the Company’s annualized production to 115,000 ounces gold by early 2012 and a production pipeline capable of further expansion to some 300,000 oz by 2014. The diversified gold production Company is also finalizing 2010 exploration budgets to further expand its Reserve and Resource Estimates in East Malaysia and Vietnam. OLYMPUS PACIFIC MINERALS INC. David A.
